Citation Nr: 1329282	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-13 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 1983 
and from November 1990 to May 1991.  She had subsequent 
service in the United States Army Reserves, including a 
period of active duty training in May-June 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was previously before the Board in 
November 2011 and was remanded for additional development.

Pertinent medical records have been added to the claims file 
subsequent to the February 2013 supplemental statement of 
the case.  The Veteran, through his representative, has 
waived initial RO consideration of this evidence.  See 
Statement dated July 2013.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence, or credible lay evidence, that a chronic 
gastrointestinal disability had its onset in service or that 
there is a nexus or link between a chronic gastrointestinal 
disability and the Veteran's service. 


CONCLUSION OF LAW

A chronic gastrointestinal disability was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).



Duty to Notify

Proper notice from VA must inform the claimant and 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
These notice requirements apply to all five elements of a 
service-connection claim (veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability).  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded must be included.  Id.

The Veteran was notified via letters dated in February 2005, 
March 2006, July 2007, October 2010, July 2012, and January 
2013 of the criteria for establishing service connection, 
the evidence required in this regard, and her and VA's 
respective duties for obtaining evidence.  She also was 
notified of how VA determines disability ratings and 
effective dates if service connection is awarded.  

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant 
with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Duty to Assist

Service treatment records are associated with the claims 
file, as are identified VA and private medical records.  In 
December 2011 the Veteran underwent a VA examination that 
addresses the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate.  The December 2011 VA 
examiner elicited information concerning the Veteran's 
military service and performed a contemporaneous physical 
examination.  The opinion considered the pertinent evidence 
of record and provided a rationale for its conclusions.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance 
with its November 2011 remand instructions.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as 
noted, in December 2011 the Veteran underwent a VA 
examination that addressed the medical matters presented by 
this appeal and contained answers to specific questions 
enumerated in the November 2011 remand.  Further, on 
November 15, 2011, VA medical records available through the 
Compensation and Pension Records Interchange (CAPRI) were 
uploaded to the Veteran's electronic Virtual VA folder.  
While efforts to verify the Veteran's exact dates of active 
duty for training (ACDUTRA) service in May 2001-June 2001 
have been unsuccessful, and records such as a DA Form 2173 
documenting the Veteran's abdominal complaints are not of 
record, the Board finds that the available evidence of 
record does reveal that the Veteran was on ACDUTRA status at 
the time of the epigastric complaints as noted in the June 
2001 private medical records.  The Board also does not 
dispute that the Veteran was on drill status in February 
2001 as claimed.  As such, another remand for the purpose of 
additional attempts at verification of the Veteran's service 
is not necessary.

The Veteran has indicated that she was hospitalized at 
Northwestern Memorial Hospital in February 2001 for symptoms 
that included abdominal pain.  In a response received by VA 
in April 2009, the private hospital indicated that payment 
would be required prior to the records being sent.  In an 
October 2009 letter the Veteran was informed that VA had no 
funds to obtain the records and that the Veteran would have 
to pay and obtain the records herself if she wished to have 
them considered in her appeal.  She has not submitted these 
records.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties 
to notify and assist are met, and the Board will address the 
merits of the claim.

Applicable Laws-Service connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of 
continuity of symptomatology can be used only in cases 
involving those conditions explicitly recognized as chronic 
at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain specified chronic diseases, 
such as peptic (gastric or duodenal) ulcers will be presumed 
to have been incurred in service if manifested to a degree 
of at least 10 percent disabling within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The chronic disease presumption 
does not apply to ACDUTRA or inactive duty for training 
(INACDUTRA).  See Biggins v. Derwinski, 1 Vet. App. 474, 
477-8 (1991).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable.  Active military, naval, or air 
service includes active duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  It also includes any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training.  Id.

An individual who has served on active duty is a veteran 
while an individual who has served only on ACDUTRA and/or 
INACDUTRA must establish a service-connected disability in 
order to achieve veteran status.  Paulson v. Brown, 7 Vet. 
App. 466 (1995).  The fact that a claimant has established 
status as a "veteran" for purposes of other periods of 
service (e.g., the Veteran's prior period of active duty) 
does not obviate the need for him/her to establish that 
he/she is also a "Veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Board notes that although all the evidence has been 
reviewed, only the most salient and relevant evidence is 
discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000) (holding that the Board must review the entire 
record but does not have to discuss each piece of evidence).


Analysis

In a January 2005 statement the Veteran asserted that she 
had been experiencing gastrointestinal symptoms the prior 
three years.  She stated that she had developed polyps and 
gastrointestinal disease.  She stated that her current 
symptoms included burning sensations, nausea, and a longer 
time to digest food.  

Relevant service treatment records include a February 1999 
and November 2001 Report of Medical History wherein the 
Veteran denied that she had frequent indigestion or stomach 
troubles.  Corresponding clinical evaluations in February 
1999 and November 2001 revealed no gastrointestinal 
disability.

A February 2001 VA emergency department nursing note 
indicated that the Veteran complained of constant epigastric 
pain.  The diagnosis was gastritis.  The Veteran was 
scheduled for follow-up treatment in April 2001.  The record 
made no reference to any military service or to any weekend 
drills.

An April 2001 VA record noted that the Veteran had been 
treated in February 2001 for nausea and abdominal pain.  The 
Veteran indicated that since September 2000 she had 
experienced similar problems and also indicated that she 
occasionally had a sensation of food sticking in her 
esophagus.  Examination noted a soft abdomen.  The 
assessment included GERD symptoms.

Orders from the Department of the Army 88th Regional Support 
Command, dated May 8, 2001, reflect that the Veteran was 
ordered to annual training (AT), a period of ACDUTRA, for 
four (4) days beginning May 29, 2001.

A private treatment report, dated June 2, 2001, prepared by 
Provena, Saint Joseph Medical Center, reflects that the 
Veteran was seen with complaints of sudden epigastric/right 
upper quadrant pain that had its onset while she was at the 
firing range during a period of military service.  She was 
diagnosed as having, in pertinent part, abdominal pain, 
gastroenteritis, and urinary tract infection.

A December 2001 VA record noted that the Veteran denied 
heartburn and abdominal pain.

A June 2002 VA colonoscopy revealed a portion of small bowel 
with non-specific chronic inflammation.  The assessment 
included H. pylori and acute and chronic gastritis.  

An August 2003 private treatment record noted GERD as one of 
the Veteran's medical problems.

In a June 2005 statement, the Veteran indicated that her 
gastrointestinal symptoms had first begun in February 2001 
while "attending a weekend drill."  She indicated that she 
was treated at a private hospital for symptoms including 
sharp abdominal pains.  She stated that she had the same 
type of pains at the time of her June 2001 inservice 
episode.

A June 2010 VA treatment record noted that the Veteran 
complained of nausea and headaches.

At a December 2011 VA examination the examiner indicated 
that the Veteran's gastrointestinal diagnoses included 
gastroesophageal reflux disease (GERD), H. pylori, and 
diverticulitis.  The examiner reviewed the Veteran's medical 
history, and noted that the Veteran had made complaints, 
including dysphagia, in September 2000.  The examiner stated 
that the Veteran's current GERD, H. pylori, and 
diverticulitis were not likely related to her claimed in-
service injury.  The examiner's rationale, in pertinent 
part, was as follows:

These conditions are not related to 
[the] incident that occurred 6/1/01 
where [the Veteran] was diagnosed with a 
UTI.  The GI conditions have no 
relationship to a UTI.  However, it is 
more likely that not that the [Veteran] 
has GERD since 2000.  This is a chronic 
condition and she continues with this 
today.

The Board finds that service connection for a chronic 
gastrointestinal disability is not warranted.  As for 
evidence of a link or nexus between the Veteran's 
gastrointestinal disability and her military service, the 
December 2011 VA examiner specifically stated that it was 
not likely that the Veteran's GERD was related to the 
Veteran's report of abdominal pain symptoms and urinary 
tract infection of June 2001.  The Board affords the 
December 2011 VA examiner's opinion considerable probative 
value because the examiner performed a contemporaneous 
examination, made a reference to a specific clinical record, 
and provided a compelling and logical rationale for the 
ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (explaining that most of the value of a 
medical opinion comes from its reasoning).  The December 
2011 VA examiner noted that the symptoms and complaints the 
Veteran had made in June 2001, including the urinary tract 
infection, and indicated that such were not those associated 
with the Veteran's current GERD disability.  The December 
2011 VA examiner also indicated that the Veteran's GERD had 
likely had its onset around September 2000, months prior to 
the asserted February 2001 and June 2001 inservice 
incidents.  This conclusion is essentially supported by 
comments the Veteran made during her April 2001 VA 
treatment.  The December 2011 VA examiner's opinion is 
uncontradicted by the competent medical evidence of record.

There is also no evidence suggesting that GERD disability 
was aggravated by the Veteran's February 2001 and June 2001 
periods of service.  The presumption of aggravation is not 
applicable to a claimant seeking service connection based on 
a period of ACDUTRA, and service connection will only be 
warranted if the evidence shows "both that a worsening of 
the condition occurred during the period of active duty for 
training and that the worsening was caused by the period of 
active duty for training."  Smith v. Shinseki, 24 Vet. App. 
40, 44-45 (2010).  As noted, the Board observes that the 
December 2011 VA examiner has essentially indicated that the 
complaints the Veteran made in June 2011 were not even 
related to GERD.

In essence, the Veteran in this case is relying on her own 
reports of in-service symptoms as a basis for awarding 
compensation benefits.  To the extent that she argues that 
an in-service injury or event is related to her GERD or 
diverticulitis, the Board finds her statements are not 
competent evidence.

Whether a layperson opinion as to a nexus or a diagnosis is 
competent evidence depends on the facts of the particular 
case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 
2009).  One factor for consideration is the complexity of 
the question to be determined.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example 
in footnote 4 that a layperson would be competent to 
diagnose a simple condition such as a broken leg but not 
competent to diagnose a form of cancer).  Another factor is 
whether the question can be answered by personal observation 
alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) 
(explaining that a layperson is competent to report only 
that which he or she observed).

Taking the aforementioned Davidson, Jandreau, and Layno 
together leads the Board to the conclusion that the 
complexity of the question, such as whether asserted in-
service symptoms caused or aggravated her GERD, cannot be 
determined by direct observation and is not a simple 
question.  Her opinion in this regard is not competent 
evidence and is not favorable to her claim.  See King v. 
Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

The Board acknowledges that the Veteran has also submitted 
lay statements in support of her claim.  While the lay 
statements note that the Veteran currently has 
gastrointestinal problems, the statements do not mention any 
specific dates or periods of service.  The Board finds that 
the lay statements submitted in support of the Veteran's 
claim are of no probative value in determining whether there 
is a link between the Veteran's gastrointestinal disability 
and her military service.

The Board here notes that the Veteran has not asserted, and 
the evidence does not show, that a gastrointestinal 
disability is related to her periods of active service from 
March 1983 to July 1983 or from November 1990 to May 1991.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence weighs against 
the claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a gastrointestinal disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


